Citation Nr: 9935263	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-31 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability and a back disability as secondary to the 
veteran's service-connected left knee disability.

2.  Entitlement to compensable evaluations for a gastric 
disorder and a scar on the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from June 1969 until July 
1973.

The current appeal flows from an informal claim received from 
the veteran in April 1993.  In a subsequent rating action 
dated in February 1994 the Department of Veterans Affairs 
(VA) Regional Office, Wichita, Kansas, denied entitlement to 
service connection for right knee and back disabilities as 
secondary to the veteran's service-connected left knee 
disability and service connection for a gastric disorder as 
secondary to arthritis medication.  The regional office also 
confirmed and continued a 30 percent evaluation for the 
veteran's left knee disability and a noncompensable 
evaluation for sinusitis.  The veteran appealed from those 
decisions.  The case was initially before the Board of 
Veterans' Appeals (Board) in March 1997 when entitlement to 
an increased rating for sinusitis was denied.  Appellate 
consideration of the remaining issues on appeal was deferred 
pending a remand to the regional office for further action.

By rating action dated in September 1997 the regional office 
confirmed and continued the denials of service connection for 
right knee and back disabilities as secondary to the 
veteran's service-connected left knee disability.  The grant 
of service connection for the left knee disability was 
expanded to include arthritis of the knee, rated 10 percent 
disabling.  Service connection was also established for 
gastritis and a scar on the left knee, each rated 
noncompensable.

In October 1997 the veteran indicated that he agreed with the 
30 percent evaluation for the left knee disability based on 
recurrent subluxation and instability under Diagnostic 
Code 5257.  He also acknowledged the grant of service 
connection for arthritis involving the left knee and did not 
disagree with the 10 percent evaluation assigned for that 
condition.  Thus, the veteran's appeal regarding an increased 
rating for the left knee disability has been satisfied except 
for the question of a higher rating for the postoperative 
scar on the left knee.  Holland v. Gober, 124 F.3d 42 (1997).  

In a February 1998 rating action the regional office 
confirmed and continued the denials of service connection for 
right knee and low back disabilities as secondary to the 
veteran's left knee disability and also confirmed and 
continued the noncompensable evaluations for gastritis and 
the scar over the left knee.  The case is again before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has right knee pain which has been attributed 
to his left knee disability.  He also has mild degenerative 
disc disease which was not caused by, but is more symptomatic 
due to his left knee disability.

3.  The evidence does not establish that the veteran has 
right knee and low back disabilities which were incurred or 
aggravated in service or are due to his service-connected 
left knee disability.

4.  The evidence does establish that the veteran's left knee 
disability has increased the severity of his right knee and 
low back conditions.

5.  The veteran's gastrointestinal disability is manifested 
by abdominal discomfort and loose stools when he takes 
certain medication for his service-connected left knee 
disability.  The gastrointestinal manifestations are 
occasional, mild and episodic in nature.

6.  The veteran's complaints of pain and tenderness in the 
left knee cannot be attributed to the postoperative scar.
CONCLUSIONS OF LAW

1.  Direct service connection for the veteran's right knee 
and low back disabilities is not in order as they are not due 
to service or proximately due to or the result of a service-
connected disease or disability.  38 U.S.C.A. §§ 1110, 
5107(West 1991); 38 C.F.R. § 3.310 (1999).

2.  The veteran's right knee and low back conditions have 
been aggravated by his service-connected left knee 
disability, and service connection is in order for the degree 
of disability (but only that degree) over and above the basic 
level of disability.  38 U.S.C.A., §§ 1110, 5107 (West 1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Compensable evaluations for the veteran's 
gastrointestinal disability and scar over the left knee are 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Codes 7305, 7319, 7348, 7803, 7804, 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claims for Service Connection for a Right Knee 
Disability and Back Disability 

The veteran's service medical records reflect that he injured 
his left knee in September 1969 and March 1971.  In May 1973 
an X-ray study showed a loose body in the left knee.  Later 
in May 1973 an arthrotomy was performed with removal of the 
loose body.

The veteran was examined by the VA in September 1973.  He 
complained of occasional aching involving the left knee.  The 
veteran's gait was normal and he moved well on his heels and 
toes.  There was a well-healed scar over the left patella 
that was not tender or adherent.  There was a full, normal, 
painless range of motion of the left knee without crepitus.  
The knee was stable without evidence of effusion.  The 
diagnoses included residuals of surgery for the left knee.

By rating action dated in September 1973 service connection 
was granted for the postoperative residuals of the left knee, 
and it was rated noncompensable.

The veteran was hospitalized by the VA in July 1983 for 
degenerative joint disease of the left knee.  A left knee 
arthroscopy was performed.

By rating action dated in August 1983 the evaluation for the 
veteran's left knee condition was increased from 0 percent to 
30 percent under Diagnostic Code 5257.

The veteran was afforded a VA examination in June 1984.  
There was a well-healed, nontender scar over the left knee.  
There was tenderness to palpation about the joint.  It was 
indicated that on extension, the joint bound up and a loud 
"pop" occurred.  There was crepitus on range of motion.  
Range of motion of the knee was from 10 degrees to 
130 degrees.  There was severe medial and lateral laxity.  
The drawer sign was positive.  Examination of the right knee 
showed the knee to be nontender on motion or palpation.  
There was slight medial and lateral laxity.  Range of motion 
of the knee was full.  There was no crepitus and the drawer 
sign was negative.  The diagnoses were residuals of an 
arthrotomy of the left knee with secondary degenerative 
changes.

In April 1993, the veteran provided an August 1992 statement 
by Dr. Marlon K. Fox, a chiropractor, reflecting that in 
October 1990 the veteran began experiencing low back pain 
radiating into the right leg.  The diagnosis was lumbosacral 
neuritis/radiculitis resulting from a chronic sprain of the 
lumbosacral and lumbar spinal regions.  Dr. Fox expressed the 
opinion that the condition had been brought on and aggravated 
by biomechanical instability caused by the removal of the 
medial meniscus of the left knee.

The regional office also received VA outpatient treatment 
records reflecting that the veteran was seen in 1991 and 1992 
with complaints of knee pain.  In November 1991 it was 
indicated that he had bilateral knee pain secondary to 
degenerative joint disease, an old injury and surgery of the 
left knee.

The regional office later received a November 1991 statement 
from Dr. Fox indicating that he had cared for the veteran 
from May 1990 to July 1991.  He reported that the veteran's 
surgical procedures had resulted in the continued use of a 
walking cane and an abnormal gait.  He stated that it caused 
pelvic imbalance and compensations throughout the spinal 
column.

A May 1993 statement by L. E. Malmstrom, D.C., reflects that 
the veteran's permanent bipedal gait instability caused 
ongoing strain and aggravation of his spine, pelvis and lower 
extremity articulations.  That resulted in chronic, 
intermittent, recurring episodes of back, hip, and leg pain.

The veteran's back was examined by the VA in July 1993.  He 
reported having low back pain.  He walked with a cane due to 
his knee injury and also wore a metal brace on his left knee.  
On examination there were no postural abnormalities except 
that he walked with a cane.  There was no fixed deformity of 
the lumbar spine, muscle spasm or point tenderness.  There 
was slight limitation of motion of the spine.  The diagnoses 
were lumbar spine pain probably secondary to left knee injury 
and lumbosacral strain.

The veteran's knees were also examined in July 1993.  There 
was a 14-inch scar on the medial surface of the left knee 
which was not noted to be tender or painful.  The diagnoses 
were remote injury to the left knee with later surgeries for 
a ligamental repair and removal of cartilage, right knee pain 
secondary to a left knee injury and early degenerative 
changes of the left knee.

A VA X-ray of the veteran's low back in March 1994 showed 
degenerative joint disease and a bulging disc with possible 
herniation and extrusion.

A VA outpatient treatment record reflects that the veteran 
was seen in July 1994 with complaints regarding the left 
knee.  The knee was unstable and he was to continue wearing a 
brace.

The veteran was afforded a VA examination in October 1994.  
He reported aching pain involving both knees.  He had a cane 
and a brace on his left knee.  He walked with a mild limp 
apparently due to the left knee.  Examination of the right 
knee was negative.  There was no deformity, swelling, 
increased heat or malalignment.  There was no crepitation 
during motion.  He had full extension and very good flexion 
from a range of neutral to 135 degrees.  There was no 
instability of the ligaments.  There was no tenderness.  The 
examiner stated he was unable to diagnose any specific 
abnormality of the right knee.

Various findings were made regarding the left knee including 
full extension and flexion to 125 degrees.  There was no 
instability of the collateral ligaments, but there was mild 
to moderate instability of the anterior cruciate ligament.  
There was some crepitation on motion.  X-rays of the left 
knee showed mild degenerative changes.

The veteran complained of mild tenderness with palpation of 
the lumbar spine and paravertebral muscles.  Range of motion 
of the lumbar spine was limited.  The examiner did not 
believe the veteran's back pain or right knee symptoms were 
directly related to his left knee problem.

The veteran was seen at the VA neurology clinic in October 
1994.  It was concluded that his unstable gait secondary to 
his left knee surgery was an aggravating factor for his 
chronic low back problem.

A November 1994 statement by Sharon L. McKenney, D.O., 
reflected that the veteran had problems with back pain and 
knee pain.  He walked with a limp with or without a brace.  
Without the brace his knee was not very stable.  A CT scan of 
the lumbar spine showed degenerative joint disease with a 
bulging disc and possible herniation or extrusion.  She 
concluded that the veteran had mechanical back pain secondary 
to his unstable knee and gait pattern.

The regional office later received an April 1994 report by K. 
R. Knappenberger, M.D., reflecting that the veteran had a 
very unstable left knee with an anterior cruciate deficiency, 
a previous meniscectomy and arthritic changes.  He stated 
that that would certainly affect the veteran's other leg.

The veteran was examined by the VA in April 1995.  Various 
findings were made regarding the low back.  The diagnosis was 
chronic low back pain with mild degenerative disc disease.  
Findings were also made regarding his left knee.  The 
diagnosis was anterior cruciate ligament deficiency, left 
knee with early degenerative changes.

An August 1995 statement by Joseph G. Sankoorikal, M.D., 
reflected an evaluation of the veteran for weakness of the 
left knee together with back pain.  Various findings were 
recorded on physical examination.  His impressions were 
history of left knee injury with surgery, low back pain 
secondary to degenerative disc disease, and pain in the right 
knee, possibly secondary to overuse and mechanical causes. 
Because of the gait pattern the veteran was placing more 
strain on the right knee which would possibly be the reason 
why he was complaining of pain in the right knee.

In an August 1995 statement, Dr. Knappenberger stated that 
the problems the veteran had in the left knee certainly could 
cause some overuse symptoms within his right knee even though 
X-rays would be negative.

The veteran was again examined by the VA in June 1997.  He 
ambulated with a stiff left leg with the knee at about 
20 degrees of flexion.  He was wearing a knee brace and using 
a cane held in the right hand for ambulation.  Examination of 
the lumbar spine showed mild tenderness with some limitation 
of motion.  With regard to the right knee, the veteran had a 
full range of motion without effusion.  The ligaments were 
intact and there was no particular tenderness.  With regard 
to the left knee, a long, medial parapatellar and knee 
incision [scar] was noted.  He had severe medial joint line 
tenderness.  The assessment was severe post-traumatic 
arthritis of the left knee with gross instability.

The examiner commented that although the veteran complained 
of right knee symptoms secondary to his left knee problem, 
that was not an entity that could be proven in the medical 
literature to be real.  He did not believe that the right 
knee symptoms were in any way related to the left knee 
problem.  In his opinion the veteran's low back pain was not 
secondary to his service-connected disability.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In this case, the veteran has not contended that he incurred 
any back or right knee disability during service.  Rather, he 
has maintained that service connection should be established 
for right knee and low back disabilities on the basis that 
those conditions are secondary to his service-connected left 
knee disability.  In support of his claim, he has provided 
statements from several physicians and chiropractors 
indicating that the service-connected left knee disability 
was a factor contributing to  his right knee and low back 
complaints.  While some were of the opinion that there was a 
causal relationship, others have not, although the 
preponderant medical view clearly supports the conclusion 
that the left knee disability has aggravated the function of 
those joints with resultant pain.  A VA examiner in July 1993 
also expressed an opinion that he had back pain secondary to 
the left knee.  While VA examiners in October 1994 and again 
in June 1997 also concluded that he did not have right knee 
and low back disabilities which were secondary to the 
veteran's left knee disability, the recent Court of Appeals 
for Veterans Claims case of Allen v. Brown, 7 Vet. App. 439 
(1995) distinguished between a causal relationship (secondary 
service connection) and aggravation of a non-service 
connected condition; finding that service connection could be 
granted for the degree of aggravation attributable to the 
service connected disorder even where a secondary, causal 
relationship could not be established.  

In support of this view, the Board notes, that when the 
veteran was seen at the VA neurology clinic in October 1994 
the examiner indicated that his altered gait secondary to his 
left knee surgery was an aggravating factor for his chronic 
low back problems.  After reviewing the entire record, the 
Board believes that the evidence is at least in equipoise as 
to whether the veteran's pain in the right knee and low back 
is at least partially a result of his service-connected left 
knee disability.  Thus, in accordance with the case of 
Allen v. Brown, supra, the veteran should be compensated for 
the degree of right knee and low back disability over and 
above the degree of disability which would be present without 
the aggravation.  As alluded to above, the Board also must 
conclude that the veteran does not have  right knee and low 
back disabilities which are proximately due to or the result 
of his service-connected left knee disability and service 
connection on a secondary basis for the right knee and low 
back conditions would, therefore, not be warranted.  
38 C.F.R. § 3.310.

II.  The Claim for a Compensable Evaluation
for a Gastrointestinal Disability

The record reflects that in April 1993 the veteran submitted 
a claim for service connection for conditions including a 
stomach disorder resulting from medication related to his 
service-connected conditions.  He reported that he often had 
a "touchy" stomach and frequent diarrhea.  

The veteran was afforded VA gastrointestinal examinations in 
June 1997.  He stated that after his arthroscopy he had been 
on nonsteroidal anti-inflammatory medication.  He indicated 
he noted relief with the medication but experienced 
epigastric burning.  He was able to tolerate Feldene and 
Dolobid which he currently used as needed.  He denied having 
any hematemesis, melena, or hematochezia.  On examination the 
abdomen was normal to inspection.  Bowel sounds were present 
in all four quadrants.  The abdomen was soft, and nontender 
without flank pain or suprapubic pain.  He did not appear to 
be clinically anemic.  He denied having periodic vomiting.  
At the time of the examination there was no pain, but he 
reported that when taking nonsteroidal drugs on a regular 
basis he experienced some discomfort in the epigastric area.  
When taking Feldene on a regular basis he experienced 
problems with loose stools and crampy lower abdominal pain.  
An upper GI x-ray study in 1994 had been unremarkable.  The 
diagnosis was gastrointestinal irritation secondary to 
nonsteroidal anti-inflammatory drugs.

A 10 percent evaluation is warranted for a mild duodenal 
ulcer with recurring symptoms once or twice yearly.  A 
20 percent evaluation requires a moderate duodenal ulcer with 
recurring episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  38 C.F.R. Part 4, Code 7305.

Mild irritable colon syndrome manifested by disturbances of 
bowel function with occasional episodes of abdominal distress 
is rated as non-compensable.  If the condition is moderate, 
with frequent episodes of bowel disturbance with abdominal 
distress a 10 percent rating may be assigned.  38 C.F.R. 
Part 4, Code 7319.  

A recurrent ulcer following an incomplete vagotomy with 
pyloroplasty or gastroenterostomy warrants a 20 percent 
evaluation.  A 30 percent evaluation following a vagotomy 
with pyloroplasty or gastroenterostomy requires symptoms and 
a confirmed diagnosis of alkaline gastritis or of confirmed 
persisting diarrhea.  38 C.F.R. Part 4, Code 7348.

Digestive system disabilities will not be combined.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture.  38 C.F.R. 
§ 4.114.  

When an unlisted condition is encountered it will be rated 
under a closely related disease or injury in which not only 
the function affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When the veteran was examined by the VA in June 1997 his 
primary current complaint was of loose stools with crampy 
lower abdominal pain as a result of taking Feldene for his 
service-connected left knee disability.  The veteran denied 
having any hematemesis or melena and physical examination 
showed his abdomen to be soft and nontender without flank or 
suprapubic pain.  The examiner noted that he had had 
epigastric discomfort in the past when taking other anti-
inflammatory drugs and that the discomfort had resolved when 
the medications were stopped.  The veteran's gastrointestinal 
irritation related to medication use has been recognized as a 
service connected disability.  However, that condition is not 
a ratable disorder; consequently, the Board must consider 
possible analogous ratable disabilities and determine which 
is most closely comparable, anatomically and symptomatically.  
The condition has not caused bleeding, ulcers, vomiting, 
anemia or malnutrition.  Other than his subjective complaints 
of abdominal distress or discomfort when taking certain 
medications, it appears that the primary symptom has been 
episodes of loose stools, when taking the medications.  Such 
periods of bowel function disturbance with abdominal distress 
are most closely described within the rating criteria for 
irritable bowel syndrome under diagnostic code 7319.  Since 
the episodes, as described, are only occasional, the 
condition most closely fits the description for a mild 
disorder, thus warranting no more that a non-compensable 
evaluation.  

III.  The Claim for a Compensable Evaluation
for a Scar Involving the Left Knee

A superficial scar which is poorly nourished with repeated 
ulceration merits a 10 percent rating under diagnostic code 
7803.  A scar which is tender and painful on objective 
demonstration merits a 10 percent rating under code 7804.  
Other scars may be assigned compensable ratings under code 
7805 if they result in functional impairment.  38 C.F.R. 
§ 4.118.  

The veteran's service medical records reflect that an 
arthrotomy was performed in May 1973 for removal of a loose 
body in the veteran's left knee.  A left knee arthroscopy was 
performed at a VA medical center in July 1983.  The 
subsequent VA examinations have disclosed a postoperative 
scar over the left knee.

When the veteran was afforded the VA orthopedic examination 
in June 1997 the examiner noted that the veteran had a long 
medial parapatellar knee incision.  He reported that the 
veteran had no particular tenderness directly related to the 
scar but did have severe medial joint line tenderness 
involving the left knee.  He stated that in his opinion the 
veteran did not have scar sensitivity, but was having medial 
compartment pain on palpation that was typical of knee 
arthritis.  The record further reflects that when the veteran 
was afforded a VA dermatological examination in June 1997 it 
was indicated that there was mild tenderness to palpation 
proximal to the scar involving the left knee.  There was 
little or no depression of the scar and no keloid formation, 
adherence or herniation.  There appeared to be no limitation 
in range of motion of the knee due to the scar.  Photographs 
taken at that time show a long, flat, narrow scar curving 
around the knee.  In addition a small scar on the back of the 
knee is apparent on one picture.  The major scar is not 
discolored and fades off at the ends so that its actual 
length is difficult to determine.  While the Board recognizes 
that the veteran has functional impairment, pain and 
tenderness in the knee, which would necessarily be in the 
same area as the scars, these symptoms have not been 
localized to, or identified with, the actual scar tissue; to 
the contrary, the veteran's complaints of pain, tenderness 
and numbness in the area have been related to his surgery, 
his arthritis and the other post-operative manifestations 
which are present.  As such, they are contemplated within the 
other ratings currently in place for the knee.  Since the 
scar itself is not tender or painful and has caused no 
functional impairment, a compensable rating is not 
appropriate under any applicable diagnostic code.  38 C.F.R. 
Part 4, codes 7803, 7804, 7805.   

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
July 1994 hearing at the regional office; however, except as 
to the limited extent discussed above, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material matter regarding any of the 
conditions at issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a right knee disability 
and low back disability as secondary to the veteran's 
service-connected left knee disability is not established.  
Entitlement to compensable evaluations for the veteran's 
gastrointestinal disability and scar over the left knee are 
not established.  The appeal is denied to this extent.

Entitlement to disability compensation for the right knee 
disability and low back disability to the limited extent 
resultant from aggravation by the service-connected left knee 
disability is established.  The appeal is granted to this 
extent.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


